DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 09/28/2020 and 02/05/2020 have been considered by the Examiner and made of record in the application file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 11-12, the claim elements:
“information obtaining module configured to obtain”
“sequence creation module configured to create”
“action determining module configured to input”
“body vector obtaining unit configured to obtain”
“statistical processing unit configured to perform”
“deflection angle calculation unit configured to calculate”
“column vector creation unit configured to create”
(see modules and unit above) coupled with functional language as underlined in the above claim elements without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 11-12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  figure 8 and paragraphs 78 and 80
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is directed to non-statutory subject matter.  The broadest reasonable interpretation of the claim in light of the specification concludes that the claim as a whole covers a transitory signal since the definition of “storage medium” leaves open the possibility that the medium could be transitory.  Paragraph 79 of the disclosure leaves open the media could be non-transitory.  
The Examiner suggest amended claim 14 to recite the storage medium is non-transitory.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


Claim(s) 1, 2, 9-11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2018/0342081 A1).

Consider claim 1 (and similarly applied to claim 11), Kim discloses a method for recognizing an organism action, comprising: 
obtaining body feature information of an organism (paragraph 115; read as human body) corresponding to time-successive multiple frames of images;  (paragraph 119; In operation S730 , when a first image including the first object in the predefined pose is detected , the fall detection device 1000 may analyze a plurality of images with respect to the first object including the first image to obtain information about a first movement change of the first object.)  
creating a feature information sequence, wherein the feature information sequence comprises body feature information respectively corresponding to multiple frames of images which are arranged according to a time sequence of the multiple frames of images; and (paragraph 130-131; For example , when a grandfather enters a bathroom where the DVS 1100 is installed , the DVS 1100 may detect a movement of the grandfather . The DVS 1100 may sequentially transfer image frames captured from a time when the movement of the grandfather is detected to a processor of the fall detection device 1000 . The processor may analyze the sequentially transferred image frames using the appearance model . For example , the processor may detect poses of the grandfather included in the sequentially transferred image frames.)
(paragraph 134-136; inputting the frames) into a trained recurrent neural network model (paragraph 304; RNN, bidirectional recurrent deep neural network), and determining an action of the organism corresponding to the feature information sequence according to an output of the trained recurrent neural network model.  (paragraphs 241, 308; For example, the danger situation detection device may detect the first image including the first object in a situation of having fallen on a floor. According to an example embodiment, an operation of detecting the first image may be performed by a first learning network model.)

Consider claim 2, Kim discloses the claimed invention wherein obtaining the body feature information comprises: obtaining a body column vector of the organism in each frame of image of the multiple frames of images, wherein the body column vector is used for characterizing at least one group of connection relationship between different body parts of the organism in each frame of image of the multiple frames of images.  (paragraphs 115, 229, 255; According to an example embodiment , the predefined pose may be a pose in which a particular body part (head, back, chest, knee, heel, palm, etc) is in contact with a floor (or stairs). For example, the predefined pose may be , but is not limited to , a pose lying with the back on the floor, a pose lying with the belly on the floor , a pose lying with one flank (side of body) on the floor, a pose leaning against the stairs, and the like.)

Consider claim 9, Kim discloses the claimed invention wherein the untrained recurrent neural network model is a bidirectional recurrent neural network model. (paragraph 304)
claim 10, Kim discloses the claimed invention wherein the organism comprises a human body. (paragraph 115)

Consider claim 13, Kim discloses the claimed invention wherein a memory and a processor coupled to the memory, wherein the processor is configured to execute the method for recognizing an organism action according to claim 1 based on instructions stored in the memory.  (figure 26)

Consider claim 14, Kim discloses the claimed invention wherein computer instructions are stored thereon, and the computer instructions are executed by a processor to execute the method for recognizing an organism action according to claim 1.  (paragraph 332)
	

Allowable Subject Matter
Claims 3-8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art Directed to State of Art
Ng (US 2020/0211154 A1) is relevant prior art not applied in the rejection(s) above.  Ng discloses a fall detection system.



Examiner Notes


Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665